IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-13-00243-CR

                          EX PARTE RAYFORD SMITH


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-001621-CV-85


                                      ORDER


      Appellant filed a pro se notice of appeal of the trial court’s denial of appellant’s

pre-trial writ of habeas corpus on July 17, 2013. All of the Court’s communications

regarding this appeal since that time have been with appellant, acting as his own

counsel.

      On September 3, 2013, the Court notified appellant that his brief was past due.

With the filing of appellant’s pro se brief on September 12, 2013, however, the Court has

been informed that the trial court appointed counsel for the appeal on July 22, 2013.
       Counsel has also recently discovered that the Court has been communicating

with appellant acting as his own counsel and has filed a motion for extension of time to

file appellant’s brief.

       We order the Clerk of this Court to send appellant’s counsel copies of the

communications the Court has had with appellant and a copy of appellant’s pro se

brief. Appellant’s pro se brief is stricken. Counsel’s motion for an extension of time to

file appellant’s brief is granted in part. Appellant’s brief is due September 30, 2013.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 26, 2013




Ex parte Smith                                                                        Page 2